UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                             No. 95-5892



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus

SHANNON DEVONNE DALTON PITTMAN,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Winston-Salem. William L. Osteen,
Sr., District Judge. (CR-94-290)


Submitted:   July 25, 1996                 Decided:   August 14, 1996


Before LUTTIG and MOTZ, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


Lawrence J. Fine, Winston-Salem, North Carolina, for Appellant.
Walter C. Holton, Jr., United States Attorney, David B. Smith,
Assistant United States Attorney, Greensboro, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Shannon Devonne Dalton Pittman pled guilty to conspiracy to

possess crack cocaine with intent to distribute, 21 U.S.C.A. § 846

(West Supp. 1996), and received the mandatory minimum sentence of

ten years. Her attorney has filed a brief in accordance with Anders
v. California, 386 U.S. 738 (1967), raising one issue but indi-

cating that in his view there are no meritorious issues for appeal.

Pittman was notified of her right to file a pro se supplemental

brief but has failed to do so.
     Pittman's counsel challenges as unconstitutionally vague the

enhanced penalties for crack offenses prescribed by 21 U.S.C.A.

§ 841 (West 1981 & Supp. 1996), an argument we considered and
rejected in United States v. Fisher, 58 F.3d 96, 98-99 (4th Cir.),

cert. denied, ___ U.S. ___, 64 U.S.L.W. 3270 (U.S. Oct. 10, 1995)
(No. 95-5923).

     In accordance with Anders, we have examined the entire record

in this case and find no meritorious issues for appeal. We there-

fore affirm Pittman's conviction and sentence. We deny counsel's
motion to withdraw at this time. This court requires that counsel

inform his client, in writing, of her right to petition the Supreme

Court of the United States for further review. If the client re-

quests that a petition be filed, but counsel believes that such a

petition would be frivolous, then counsel may move again in this

court for leave to withdraw from representation. Counsel's motion

must state that a copy thereof was served on the client.



                                 2
     We dispense with oral argument because the facts and legal

contentions are adequately presented in the record and briefs, and

oral argument would not aid the decisional process.




                                                         AFFIRMED




                                3